U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F ¨ REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR ¨ SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 001-15148 BRF – BRASIL FOODS S.A. (Exact Name of Registrant as Specified in its Charter) N/A (Translation of Registrant’s name into English) Federative Republic of Brazil (Jurisdiction of Incorporation or Organization) 1400 R. Hungria, 5th Floor – Jd América-01455000-São Paulo – SP, Brazil (Address of principal executive offices) Leopoldo Viriato Saboya, Chief Financial Officer and Investor Relations Officer
